t c summary opinion united_states tax_court clarke d and joanne s bittner petitioners v commissioner of internal revenue respondent docket no 15428-99s filed date clarke d and joanne s bittner pro_se linda love vines for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - - respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioners are entitled to deductions for rent expense claimed on their and federal_income_tax returns ’ we hold that petitioners are not entitled to these deductions some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in dallas pennsylvania when the petition in this case was filed petitioners jointly own a home in dallas pennsylvania during and petitioners also maintained an apartment in new york city during these years petitioner joanne s bittner mrs bittner was employed as an operating nurse by st luke’s roosevelt hospital the hospital in new york city the hospital is located at west 59th street as a full- time employee of the hospital mrs bittner was entitled to rent an apartment pincite west 59th street the new york city apartment from st luke’s roosevelt staff housing mrs bittner executed a lease with st luke’s roosevelt staff housing to rent the new york city apartment month to month on date the month-to-month lease ended in date during the years in petitioners’ liability for self-employment taxes and corresponding deductions are computational adjustments that depend on the resolution of this issue issue the rent charged for the apartment was dollar_figure per month mrs bittner paid the rent through biweekly payroll deductions petitioner clarke d bittner mr bittner is an actor mr bittner contends that during the years in issue he needed to maintain an apartment in new york city for use in his acting career mr bittner also contends that he sublet the new york city apartment from his wife during these years mr bittner further alleges that he paid rent to his wife by giving her promissory notes and that he paid the notes by depositing his revenue from his acting career into a joint checking account that he and mrs bittner maintained mr bittner has not alleged that his acting career required him to maintain a home in dallas during the years in issue petitioners generally occupied the new york city apartment on those days when mrs bittner worked at the hospital and when mr bittner’s acting career required him to be in new york during the weekends petitioners normally returned to their residence in dallas on their and federal_income_tax returns petitioners claimed deductions for rent of dollar_figure dollar_figure and dollar_figure respectively petitioners contend that mr bittner paid rent to his wife for use of the apartment in new york while he was traveling away from home in pursuit of his acting career petitioners contend that their tax_home was in dallas during these years respondent argues that petitioners are not entitled q4e- to the claimed deductions for rent because petitioners’ tax_home for and was new york city and not dallas so that even if the intra family rent concept were accepted mr bittner made no rent payments to his wife for expenses_incurred while he was away from home generally a taxpayer may not deduct personal expenses see sec_262 however sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business specifically sec_162 allows a deduction for traveling expenses including amounts for meals_and_lodging if the expenses are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business see sec_162 a 326_us_465 the purpose underlying the allowance of this deduction is to alleviate the burden falling upon a taxpayer whose business requires that he or she incur duplicate living_expenses see 55_tc_783 49_tc_557 whether the taxpayer satisfies the conditions necessary for this deduction is a guestion of fact see commissioner v flowers supra pincite generally a taxpayer may not deduct the expenses of travel away from home unless the travel is reguired by the exigencies of his business rather than by his personal conveniences and --- - necessities commissioner v flowers supra pincite for purposes of sec_162 the taxpayer’s principal_place_of_business or employment is generally considered his or her tax_home see 74_tc_578 accordingly if a taxpayer chooses for personal reasons to maintain a residence away from his place of employment expenses for lodging in the vicinity of the principal_place_of_business or employment which is his or her tax_home are not deductible because the taxpayer 1s not away from home see sec_162 67_tc_824 67_tc_1 during and the principal_place_of_business of each petitioner was new york city during these years mrs bittner was employed as an operating nurse in new york city and mr bittner needed to maintain a residence in new york city because of his acting career petitioners have failed to present any evidence that they maintained their residence in dallas for economic or business purposes accordingly we find that petitioners maintained their residence in dallas out of personal preference and not because of any business necessity see commissioner v flowers supra mr bittner was not away from home when he occupied the apartment in new york city any payments mr bittner made toward the cost of maintaining the new york city apartment were payments for maintenance of the family -- - home and were not deductible as payments for business_expenses paid_or_incurred while away from home moreover transactions among family members that result in the distribution of income within a family unit are subject_to the closest scrutiny 40_tc_824 affd 341_f2d_440 5th cir coombs v commissioner tcmemo_1984_366 a transaction that is entered into solely for the purpose of tax reduction and which has no economic or commercial objective to support it is a sham and without effect for federal_income_tax purposes see 81_tc_184 affd in part and revd in part 752_f2d_89 4th cir we find that petitioners’ supposed rental agreement was solely motivated by tax concerns and not by any commercial or financial objectives mr bittner alleges that he paid rent to his wife by giving her promissory notes and that he paid such notes when he deposited revenue from his acting career into petitioners’ joint checking account petitioners do not assert that mr bittner’s supposed business use of the apartment prevented mrs bittner from using or enjoying the apartment instead petitioners concede that mrs bittner occupied the apartment when she was employed at the hospital contrary to petitioners’ assertions these circumstances merely demonstrate that mr bittner contributed to maintaining petitioners’ marital residence accordingly we find that petitioners did not enter into their supposed rental arrangement for economic or commercial objectives instead we find that petitioners concocted this sham arrangement solely to claim tax benefits with respect to their principal_residence and tax_home in new york there was no real rent here except for the rent mrs bittner paid to the hospital for the apartment she was allowed to rent because she was a full-time_employee of the hospital for reasons set forth above we hold that petitioners are not entitled to the deductions for rent expense they claimed on their and federal_income_tax returns reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
